EXHIBIT 32 CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, David J. Drutz, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of DARA BioSciences, Inc. on Form 10-Q of DARA BioSciences, Inc. for the quarter ended September 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act and that information contained in such Quarterly Report of DARA BioSciences, Inc. on Form 10-Q fairly presents in all material respects the financial condition and results of operations of DARA BioSciences, Inc. Date: November 14, 2012 By: /s/ David J. Drutz, M.D. David J. Drutz M.D., Chief Executive Officer I, David L. Tousley, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of DARA BioSciences, Inc. on Form 10-Q of DARA BioSciences, Inc. for the quarter ended September 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act and that information contained in such Quarterly Report of DARA BioSciences, Inc. on Form 10-Q fairly presents in all material respects the financial condition and results of operations of DARA BioSciences, Inc. Date: November 14, 2012 By: /s/ David L. Tousley David L. Tousley Acting Chief Financial Officer
